Opinion filed January 7, 2010




                                                In The


   Eleventh Court of Appeals
                                            ____________

                                       No. 11-09-00357-CR
                                           __________

                              ROBERT LEN HAAS, Appellant

                                                   V.

                                 STATE OF TEXAS, Appellee


                             On Appeal from the 104th District Court

                                        Taylor County, Texas

                                  Trial Court Cause No. 16176-B


                              MEMORANDUM OPINION
        On December 7, 2009, Robert Len Haas filed in this court a pro se notice of appeal. In this
document, Haas stated emphatically that he was appealing from the trial court’s decision concerning
his request for “any and all trial transcripts.” The clerk of this court wrote the parties that the notice
of appeal had been filed but that it appeared Haas was attempting to perfect an appeal in a situation
where a final, appealable order had not yet been entered. Haas was directed to respond showing
grounds for continuing this appeal.
        Haas filed in this court a response. Haas again contends that he is appealing the trial court’s
denial of his request for trial court transcriptions and records. We understand that Haas’s desire is
to secure copies of his records from trial court proceedings; however, Haas has not established that
an appealable order has been entered or that this court has jurisdiction to consider a direct appeal in
this situation.
        Therefore, the appeal is dismissed for want of jurisdiction.


                                                                       PER CURIAM


January 7, 2010
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2